--------------------------------------------------------------------------------

Execution Copy

 
SUBSCRIPTION AGREEMENT



THIS SUBSCRIPTION AGREEMENT, dated as of 2 May 2005 (this "Agreement"), is
entered into by and among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a corporation
formed under the laws of Bermuda (the "Company"), and PPF (CYPRUS) LTD., a
company formed under the laws of the Republic of Cyprus (the "Purchaser").


RECITALS:
 

WHEREAS, the Company, CME Media Enterprises B.V (“CME ME”) and the Purchaser
have entered into a Framework Agreement (the "Framework Agreement") on December
13, 2004 pursuant to which the Company and CME ME have agreed to purchase, and
PPF has agreed to sell, an 85% interest in the TV Nova Group (as such term is
defined in the Framework Agreement) for consideration consisting of (i) the
Total Cash Consideration (as defined in the Framework Agreement) and (ii)
3,500,000 shares (the "Shares") of Class A common stock of the Company, $.08 par
value per share (the "Common Stock")(such Shares of Common Stock being referred
to herein as the "Share Consideration");


WHEREAS, pursuant to the Framework Agreement, PPF has designated the Purchaser
as the Designated Shareholder (as such term is defined in the Framework
Agreement), and the Purchaser wishes to subscribe for, and the Company wishes to
issue to the Purchaser, upon the terms and subject to the conditions stated in
this Agreement and the Framework Agreement, the Shares, in payment of the Share
Consideration under the Framework Agreement;


WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D ("Regulation D") promulgated by the Securities and Exchange
Commission (the "SEC") under the U.S. Securities Act of 1933, as amended (the
"Securities Act") and/or Section 4(2) of the Securities Act;


WHEREAS, in connection with the consummation of the transactions contemplated by
this Agreement and the Framework Agreement, the parties hereto are also entering
into, of even date herewith, a registration rights agreement (the "Registration
Rights Agreement"). This Agreement and the Registration Rights Agreement are
hereinafter collectively referred to as the "Share Transaction Documents".


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


-1-

--------------------------------------------------------------------------------



AGREEMENTS:




 
1.
AGREEMENT TO SUBSCRIBE; CLOSING

 

 
a)
Share Subscription.



Subject to the terms and conditions set forth herein and in the Framework
Agreement, the Company hereby agrees to issue to the Purchaser, and the
Purchaser hereby subscribes for, the Shares, for an aggregate price equal to the
Subscription Price (as such term is defined in the Framework Agreement).



 
b)
Closing.



The closing of the issuance of the Shares (the "Closing") will take place at the
place and date of the closing as set forth in the Framework Agreement. The date
of the Closing is referred to herein as the "Closing Date." At the Closing, the
Company will deliver to the Purchaser the Shares in exchange for the assignment
to the Company of the CME Loan Note I in accordance with and as such term is
defined in the transaction memorandum as delivered by CME Ltd. to the Purchaser
on the Closing Commencement Date. The delivery of the Shares shall constitute
full performance by the Company and CME ME of their obligation to deliver the
CME Consideration Shares (as defined in the Framework Agreement).
 


 
2.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION


 
The Purchaser hereby represents and warrants to the Company that:
 


 
a)
Accredited Investor.



The Purchaser is: (i) experienced in making investments of the kind contemplated
by this Agreement; (ii) able, by reason of business and financial experience, to
protect its own interests in connection with the transactions contemplated by
this Agreement; (iii) able to afford the entire loss of its investment in the
Shares; (iv) an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D under the Securities Act; and (v) not a broker-dealer or an
affiliate of a broker-dealer registered pursuant to Section 15 of the U.S.
Securities Exchange Act of 1934, as amended (the "Exchange Act").
 


 
b)
No Public Distribution.



The Purchaser is acquiring the Shares for its own account, for investment
purposes only, and not with a present view towards the public sale or
distribution thereof, except pursuant to a sale or sales that are registered
under the Securities Act or exempt from such registration. The Purchaser has not
been organized for the purpose of investing in securities of the Company,
although such investment is consistent with its purposes.
 

-2-

--------------------------------------------------------------------------------


 

 
c)
Subsequent Offers and Sales.

 
Except as provided in Section 4(a) below, the Purchaser may not sell, offer for
sale, assign or otherwise transfer the Shares other than pursuant to an
effective registration statement under the Securities Act or in accordance with
the provisions of Section 4 below.
 


 
d)
Accuracy of Purchaser’s Representations and Warranties.



The Purchaser understands that the Shares are being offered and sold to it in
reliance upon exemptions from the registration requirements of the United States
federal securities laws, and that the Company is relying upon the truth and
accuracy of the Purchaser’s representations and warranties contained in the
Share Transaction Documents and any ancillary documents thereto, as applicable,
and the Purchaser’s compliance with the Share Transaction Documents and any
ancillary documents thereto, in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Shares in
accordance with the terms and provisions of the Share Transaction Documents.
 


 
e)
Financial Information.



The Purchaser: (i) has been provided with and has reviewed all requested
information concerning the business of the Company, including, without
limitation, the Company’s audited financial statements for the fiscal year ended
December 31, 2003, the Company’s unaudited financial statements for the nine
months ended September 30, 2004, and any periodic report filed by the Company
with the SEC since September 30, 2004; and (ii) has had all requested access to
the management of the Company and has had the opportunity to ask questions of
the management of the Company.
 


 
f)
Capacity and Authority.



The Purchaser has the requisite capacity and authority to execute, deliver and
perform each of the Share Transaction Documents and any and all ancillary
documents thereto and to consummate the transactions contemplated thereby.
 


 
g)
Due Execution.



This Agreement and the other Share Transaction Documents, and any ancillary
documents thereto and the transactions contemplated hereby and thereby that have
been executed and delivered by the Purchaser, have been duly and validly
authorized by the Purchaser and such agreements, when executed and delivered by
each of the other parties thereto will each be a valid and binding agreement of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, except to the extent that enforcement of such agreements may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally and to general principles of equity.
 

-3-

--------------------------------------------------------------------------------


 

 
h)
Brokers.

 

The Purchaser has not employed, engaged or retained, or otherwise incurred any
liability to, any person as a broker, finder, agent or other intermediary in
connection with the transactions contemplated herein.
 


 
i)
No General Solicitation.



The Purchaser has not learned of the investment in the Shares as a result of any
public advertising or general solicitation.



 
j)
Residency.



The Purchaser has its principal place of business in the jurisdiction set forth
below the Purchaser’s name on the signature page hereto.
 


 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 
The Company hereby makes the representations and warranties contained in
Appendix A attached hereto to the Purchaser. 
 


 
4.
CERTAIN COVENANTS AND ACKNOWLEDGMENTS


 

 
a)
Transfer Restrictions.



The Purchaser acknowledges that, except as provided in the Registration Rights
Agreement, none of the Shares has been, or is being, registered under the
Securities Act, and such Shares may not be sold, transferred or assigned
unless subsequently registered thereunder, except as provided in this Section 4.
More specifically, the Purchaser agrees for a period of 24 months from the
Closing Date not to avail itself of any exemption from registration under the
Securities Act in connection with any sale, transfer or assignment of the
Shares, and thereafter only in an amount not to exceed 1% of the Company's
outstanding Common Stock during any calendar quarter; provided that the total
number of Shares held by the Purchaser and not previously registered under the
Securities Act pursuant to the Registration Rights Agreement at such time does
not exceed 1,000,000, and provided, further, that the Purchaser may transfer the
Shares to an affiliate (as such term is defined under the Securities Act) with
the prior written consent of the Company, such consent not to be unreasonably
withheld. The provisions of Sections 4(a) and 4(b) hereof, together with the
rights and obligations of the Purchaser under the Share Transaction Documents,
shall be binding upon any transferees of the Shares not previously registered
under the Securities Act or sold in accordance with this Section 4(a).

 

 
b)
Restrictive Legend.



The Purchaser acknowledges and agrees that, until such time as the Shares shall
have been registered under the Securities Act in accordance with the terms of
the Registration Rights Agreement or sold in accordance with Section 4(a), the
Shares shall bear a restrictive legend in substantially the following form:
 

-4-

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR, IF PERMITTED
UNDER THE TERMS OF THE SUBSCRIPTION AGREEMENT DATED AS OF 2 MAY 2005, PURSUANT
TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Share upon which it is
stamped, if such Share is registered for sale under an effective registration
statement filed under the Securities Act pursuant to the Registration Rights
Agreement or if such Shares are proposed to be sold pursuant to an exemption
from registration as provided in this Agreement and the Company receives an
opinion of counsel with respect to compliance with such exemption. The Purchaser
agrees to sell all Shares, including those represented by a certificate(s) from
which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any.
 


 
c)
Reporting Status; Eligibility to Use Form S-3.



The Company’s Common Stock is registered under Section 12(b) of the Exchange
Act. So long as the Purchaser beneficially owns any of the Shares, the Company
shall timely file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination. The Company
currently meets, and will take commercially reasonable steps to continue to
meet, the "registrant eligibility" requirements set forth in the general
instructions to Form S-3 applicable to both "primary" and "resale" registrations
on Form S-3 during the Registration Period (as defined in the Registration
Rights Agreement).



 
d)
Listing.



The Company shall promptly secure the listing of the Shares upon the Nasdaq, and
each other national securities exchange or automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and, so long as any of the Purchaser owns any of the Shares, shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing.
 


 
5.
CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES


 
The Purchaser understands that the Company’s obligation to issue the Shares to
the Purchaser pursuant to this Agreement is conditioned upon the satisfaction by
the Purchaser or the waiver by the Company of each of the following conditions:
 

-5-

--------------------------------------------------------------------------------


 

 
(i)
The accuracy of the representations and warranties of the Purchaser contained in
this Agreement and the performance by the Purchaser of all covenants and
agreements of the Purchaser contained in the Share Transaction Documents and
required to be performed on or before the Closing Date, including, but not
limited to, the assignment by the Purchaser to the Company of the CME Loan Note
I on or before the Closing Date.

 



 
(ii)
The absence or inapplicability of any and all laws, rules or regulations
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


 

 
(iii)
The Purchaser shall have executed each of the Share Transaction Documents and
any and all ancillary documents thereto and delivered the same to the Company.


 

 
(iv)
The Company shall have received from the Purchaser such other certificates and
documents as it or its representatives, if applicable, shall reasonably request,
and all proceedings taken by the Purchaser in connection with this Agreement and
the other Share Transaction Documents and all documents and papers relating to
such Share Transaction Documents shall be reasonably satisfactory to the
Company.

 

 
(v)
All conditions to the closing of the Framework Agreement shall have been
satisfied and the Purchaser shall have obtained in writing or made all consents,
waivers, approvals, orders, permits, licenses and authorizations of, any
registrations, declarations, notices to and filings and applications with, any
governmental authority or any other person or entity (including, without
limitation, securityholders and creditors of the Purchaser) required to be
obtained or made in order to enable the Purchaser to observe and comply with all
its obligations under this Agreement, the Framework Agreement and the other
Share Transaction Documents and to consummate the transactions contemplated
hereby.


 
 
6.
CONDITIONS TO THE PURCHASER’S OBLIGATIONS TO TAKE UP ITS SUBSCRIPTION FOR THE
SHARES


 
The Company understands that the Purchaser’s obligations to take up its
subscription for the Shares on the Closing Date is conditioned upon the
satisfaction by the Company or the waiver by the Purchaser of each of the
following conditions:

 

 
(i)
The accuracy of the representations and warranties of the Company contained in
this Agreement and the performance by the Company, on or before the Closing
Date, of all covenants and agreements of the Company contained in the Share
Transaction Documents and required to be performed on or before the Closing
Date.

 

-6-

--------------------------------------------------------------------------------


 

 
(ii)
The Company shall have executed the Share Transaction Documents and any and all
ancillary documents thereto and delivered same to the Purchaser.

 



 
(iii)
The Purchaser shall have received a certificate of the Secretary of the Company,
dated the Closing Date, as to the continued and valid existence of the Company
and its operating subsidiaries, certifying the attached copy of the By-laws of
the Company, the authorization of the execution, delivery and performance of the
Share Transaction Documents, and the resolutions adopted by the Board
authorizing the actions to be taken by the Company contemplated by the Share
Transaction Documents.


 

 
(iv)
The Purchaser shall have received from the Company such other certificates and
documents as they or their representatives, if applicable, shall reasonably
request, and all proceedings taken by the Company in connection with the Share
Transaction Documents contemplated by this Agreement and the other Share
Transaction Documents and all documents and papers relating to such Share
Transaction Documents shall be reasonably satisfactory to the Purchaser.


 
 
 
(v)
No injunction, order, investigation, claim, action or proceeding before any
court or governmental body shall be pending or threatened wherein an unfavorable
judgment, decree or order would restrain, impair or prevent the carrying out of
this Agreement or the other Share Transaction Documents or any of the
transactions contemplated hereby or thereby, declare unlawful the transactions
contemplated by this Agreement or the other Share Transaction Documents or cause
any such transaction to be rescinded.


 

 
(vi)
The Company shall have obtained in writing or made all consents, waivers,
approvals, orders, permits, licenses and authorizations of, any registrations,
declarations, notices to and filings and applications with, any governmental
authority or any other person or entity (including, without limitation,
securityholders and creditors of the Company) required to be obtained or made in
order to enable the Company to observe and comply with all its obligations under
this Agreement and the other Share Transaction Documents and to consummate the
transactions contemplated hereby.


 

 
7.
INDEMNIFICATION


 

 
a)
Indemnification of Purchaser by the Company.


-7-

--------------------------------------------------------------------------------



The Company hereby agrees to indemnify and hold harmless the Purchaser, its
affiliates, and each of their respective officers, managers, members, directors,
partners, shareholders, and employees (collectively, the "Purchaser’s
Indemnitees"), from and against any and all losses, claims, damages, judgments,
penalties, liabilities and deficiencies (collectively, "Losses"), and agrees to
reimburse the Purchaser’s Indemnitees for all out-of-pocket expenses (including
the reasonable fees and expenses of legal counsel), in each case promptly as
incurred by the Purchaser’s Indemnitees and to the extent arising out of or in
connection with:

 

 
(i)
a misrepresentation, omission of fact or breach of any of the Company’s
representations or warranties contained in this Agreement (or the other Share
Transaction Documents), the annexes, schedules or exhibits hereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement (or the other Share Transaction Documents); or


 

 
(ii)
a failure by the Company to perform any of its covenants, agreements,
undertakings or obligations set forth in this Agreement (or the other Share
Transaction Documents), the annexes, schedules or exhibits hereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement (or the other Share Transaction Documents).


 

 
b)
Indemnification of the Company by Purchaser. 



The Purchaser hereby agrees to indemnify and hold harmless the Company, its
affiliates and their respective officers, directors, partners and members
(collectively, the "Company Indemnitees"), from and against any and all Losses,
and agrees to reimburse the Company Indemnitees for all out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel), to the extent
arising out of or in connection with any misrepresentation, omission of fact or
breach of any of the Purchaser’s representations, warranties or covenants
contained in this Agreement or the Registration Rights Agreement and any failure
by the Purchaser to perform any of its covenants, agreements, undertakings or
obligations set forth in this Agreement, or the Registration Rights Agreement.
Notwithstanding anything to the contrary in this Agreement, the aggregate
payments for indemnification (including the reasonable fees and expenses of
legal counsel) made by the Purchaser to the Company pursuant to this Section
7(b) shall not exceed the Subscription Price.

 

 
c)
Third Party Claims.


-8-

--------------------------------------------------------------------------------



Promptly after receipt by either party hereto seeking indemnification pursuant
to this Section 7 (an “Indemnified Party") of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a "Claim"), the Indemnified Party
promptly shall notify the party against whom indemnification pursuant to this
Section 7 is being sought (the "Indemnifying Party") of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out-of-pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses, (y) the Indemnified Party and the Indemnifying
Party reasonably shall have concluded that representation of the Indemnified
Party and the Indemnifying Party by the same legal counsel would not be
appropriate due to actual, or, as reasonably determined by legal counsel to the
Indemnified Party, potentially, differing interests between such parties in the
conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party, or (z) the Indemnifying Party shall
have failed to employ legal counsel reasonably satisfactory to the Indemnified
Party within a reasonable period of time after notice of the commencement of
such Claim. If the Indemnified Party employs separate legal counsel in
circumstances other than as described in clauses (x), (y) or (z) above, the
fees, costs and expenses of such legal counsel shall be borne exclusively by the
Indemnified Party. Except as provided above, the Indemnifying Party shall not,
in connection with any Claim in the same jurisdiction, be liable for the fees
and expenses of more than one firm of legal counsel for the Indemnified Party
(together with appropriate local counsel). The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not unreasonably be withheld) settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnified Party from all liabilities with respect to such Claim or judgment.

 

 
8.
EXPENSES


Each of the parties hereto agree that they shall each be responsible for and pay
their own expenses and fees, including all legal, accounting and other
professional fees, associated with the transactions contemplated by Share
 
 


 
9.
SURVIVAL


 
The representations and warranties of the Company and the Purchaser shall
survive the Closing until twelve (12) months following the Closing Date. The
Company makes no representations or warranties in any oral or written
information provided to the Purchaser, other than the representations and
warranties included herein or in the Share Transaction Documents.

 

 
10.
MISCELLANEOUS


 

 
a)
Governing Law; Jurisdiction.



This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of New York, without giving effect to conflicts of
laws issues. Each of the parties submits to the jurisdiction of the federal
courts whose districts encompass any part of the City of New York or the state
courts of the State of New York sitting in the City of New York in connection
with any dispute arising under this Agreement or any of the transactions
contemplated hereby, and hereby waives, to the maximum extent permitted by law,
any objection, including any objections based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.
 

-9-

--------------------------------------------------------------------------------


 

 
b)
Counterparts.


 
This Agreement may be signed in two or more counterparts, each of which shall be
deemed an original.

 

 
c)
Headings.



The headings of this Agreement are for convenience of reference only and shall
not form part of, or affect the interpretation of, this Agreement.

 

 
d)
Severability.



If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
unenforceability of this Agreement in any other jurisdiction.

 

 
e)
Successors and Assigns.



This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns. Neither the Company nor the Purchaser shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other.

 

 
f)
Amendments.



This Agreement may be amended or provisions hereof may be waived only with the
written consent of the Company and the Purchaser.

 

 
g)
Merger.



This Agreement, together with the other Share Transaction Documents, supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.

 

 
h)
Notices.



Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission) or two
business days following deposit of such notice with an internationally
recognized courier service, with postage prepaid and addressed to each of the
other parties thereunto entitled at the following addresses, or at such other
addresses as a party may designate by five days advance written notice to each
of the other parties hereto.

 
-10-

--------------------------------------------------------------------------------


 
Company:
Central European Media Enterprises, Ltd.
 
8th Floor, Aldwych House
 
71-91 Aldwych, London
 
WC2B 4HN, ENGLAND
     
ATTENTION: General Counsel
     
Tel: +44-20-7430-5430
 
Fax: +44-20-7430-5402
     
with a copy to:
     
Katten Muchin Zavis Rosenman
 
575 Madison Avenue
 
New York, NY 10022
 
ATTENTION: Robert L. Kohl, Esq.
     
Tel: +1-212-940-6380
 
Fax: +1-212-940-8776
       
Purchaser:
PPF (CYPRUS) LIMITED
 
Arch. Makeriou III, 2-4
 
Capital Center, 9th Floor
 
PC 1505
 
Nicosia
 
Cyprus
 
ATTENTION: Miroslav Horky
     
Tel: +357 22 66 01 83
 
Fax: +357 22 66 01 87
     
with a copy to:
     
PPF CONSULTING a.s.
 
Na Pankráci 1658/121
 
140 00 Praha 4 - Pankrác
 
Czech Republic
 
ATTENTION: Tomáš Brzobohatý
     
Tel: +420 224 559 072
 
Fax: +420 224 559 229

 
-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned.
 
COMPANY:


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


 
 

By:
s/s Ana Sljivic
   
Name: Ana Sljivic
   
Title: Authorised signatory
 




 
PURCHASER:




PPF (CYPRUS) LTD.



 
 
By:
 s/s Miroslav Horsky
   
Name: Miroslav Horsky
   
Title: Director
 



Principal place of business of Purchaser:


Arch. Makariou III, 2-4, Capital Center, 9th Floor, PC 1505, Nicosia, Cyprus
____________________________________

 

-12-

--------------------------------------------------------------------------------



APPENDIX A


Representations and Warranties.


I.    Definitions. The following terms used in this Appendix shall have the
following meanings:


"Capital Stock" means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in the equity of such Person, whether now outstanding or
issued after the Closing Date, including, without limitation, all Common Stock
and Preferred Stock.


"GAAP" means generally accepted accounting principles in the United States of
America as in effect as of the Closing Date, including, without limitation,
those set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as are approved by a significant segment of the
accounting profession. All ratios and computations contained or referred to in
this Agreement shall be computed in conformity with GAAP applied on a consistent
basis, except that calculations made for purposes of determining compliance with
the terms of the covenants and with other provisions of this Agreement shall be
made without giving effect to (i) the amortization of any expenses incurred in
connection with the execution of this Agreement and (ii) except as otherwise
provided, the amortization of any amounts required or permitted by Accounting
Principles Board Opinion No. 16 or other accounting literature related thereto.


"Governing Document" means the certificate or articles of incorporation or
association, bylaws, partnership agreements, shareholders' agreements or other
similar document which regulates the operation and existence of any Person.


"Material Adverse Effect" means a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of a
Person, taken as a whole.


"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


"Subsidiary" means, with respect to any Person, any corporation, association or
other business entity (a) of which more than 50% of the voting power of the
outstanding common stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person, or (b) which is consolidated in
such Person's consolidated financial statements under GAAP, PROVIDED HOWEVER
that any corporation or business entity acquired by the Company pursuant to the
Framework Agreement shall not be considered to be a Subsidiary of the Company
for the purposes of this Appendix.

-13-

--------------------------------------------------------------------------------



"Taxes" means all taxes, assessments, fees, levies, imposts, duties, penalties,
deductions, liabilities, withholdings or other charges of any nature whatsoever,
including interest and penalties, from time to time or at any time imposed by
any Law or any Tribunal.


"Tribunal" means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency, authority or
instrumentality of the United States or any state, province, commonwealth,
nation, territory, possession, county, parish, town, township, village or
municipality, whether now or hereafter constituted and/or existing.



 
II.
The Company represents and warrants to the Purchaser as follows:




 
2.1.
Organization and Good Standing; Capitalization



(a)    Each of the Company and its Subsidiaries is a corporation duly organized
and existing and in good standing (or a local equivalent thereof, if any) under
the laws of its jurisdiction of incorporation and is not in violation of the
terms of its Governing Documents. Each of the Company and its Subsidiaries has
the corporate power and authority to own and operate its properties and to carry
on its business as now conducted and is duly qualified as a foreign corporation
and in good standing (or a local equivalent thereof, if any) in all
jurisdictions in which it is doing business, except where failure to be so
qualified or in good standing, singly or in the aggregate, has not had and will
not have a Material Adverse Effect.


(b)    The Shares are duly authorized, validly issued, fully paid and
nonassessable, free and clear of any liens imposed by or through the Company,
will not be subject to preemptive rights, and will not subject the holder
thereof to personal liability by reason of being such a holder.



 
2.2
Authorization and Power



The Company has the corporate power and requisite authority, and has taken all
corporate action necessary, to execute, deliver and perform its obligations
under the Share Transaction Documents and each other document and instrument to
be delivered in connection with the Share Transaction Documents and to issue the
Shares.



 
2.3
No Conflicts or Consents



(a)    The execution and delivery of this Agreement and each other Share
Transaction Document, the consummation of each of the transactions herein
contemplated, the compliance with each of the terms and provisions hereof, and
the issuance, delivery and performance of this Agreement by the Company do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to any of the Company and its Subsidiaries, the Governing
Documents of any of them or any order, judgment or decree of any court or other
agency of government binding on any of them, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation of any of the Company and its Subsidiaries
which could reasonably be expected to result in a Material Adverse Effect, (iii)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of any of the Company and its Subsidiaries, (iv) require
any approval of stockholders or any approval or consent of any Person under any
contractual obligation of any of the Company or its Subsidiaries except for such
approvals or consents the failure to obtain which could not reasonably be
expected to singly or in the aggregate result in a Material Adverse Effect.

-14-

--------------------------------------------------------------------------------



(b)    Other than the filing of one or more registration statements with the
SEC, as contemplated by the Registration Rights Agreement, and the receipt by
the Company of approval from the SEC for such registration statement to be
declared effective, no consent, approval, authorization or order of any Tribunal
or other Person is required in connection with the execution, delivery and
performance by the Company or any of its Subsidiaries of the Share Transaction
Documents or the consummation of the transactions contemplated thereby, other
than any such consent, approval, authorization or order which has been obtained
and remains in full force and effect or the failure to obtain which would not
prohibit the disposition by the Purchaser of the Shares as contemplated by the
Registration Rights Agreement or, singly or in the aggregate, otherwise have a
Material Adverse Effect.



 
2.4
Enforceable Obligations



Each of the Share Transaction Documents has been duly authorized, executed and
delivered by the Company, and constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



 
2.5
Financial Condition; SEC filings



The audited consolidated balance sheets of the Company and its Subsidiaries as
at December 31, 2004 and 2003 and the related consolidated statements of
operations, common stockholders’ capital deficiency and cash flows of the
Company and its Subsidiaries for the three-year period ended December 31, 2004,
certified by the Company’s independent certified public accountants and included
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2004, copies of which have been delivered to the Purchaser, were prepared in
accordance with GAAP, have been prepared from, and are consistent with, the
books and records of the Company and its Subsidiaries and fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations and cash
flows of the Company and its Subsidiaries for the periods then ended. None of
the Company or any of its Subsidiaries had at December 31, 2004 any material
contingent liabilities, liabilities for Taxes or long-term leases, unusual
forward or long-term commitments or unrealized or unanticipated losses from any
unfavorable commitments in each case either (i) of a type required by GAAP to be
disclosed in the audited consolidated financial statements of the Company and
its Subsidiaries as of December 31, 2004 and not so disclosed or (ii) except as
are described in Schedule 2.5 attached hereto.

-15-

--------------------------------------------------------------------------------





 
2.6
Full Disclosure; SEC Filings.


 
The Company has filed, and as of the Closing will have filed, all required
registration statements, prospectuses, reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the SEC since January 1, 2003. The
Company has made available to the Purchaser all such registration statements,
prospectuses, reports, schedules, forms, statements and other documents in the
form filed with the SEC. All such required registration statements,
prospectuses, reports, schedules, forms, statements and other documents
(including those that the Company may file subsequent to the date of this
Agreement), as amended, are referred to herein as the "SEC Reports." As of their
respective dates, the SEC Reports (i) were prepared in accordance and complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such SEC Reports, and (ii) did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent corrected prior to the date of this
Agreement by a subsequently filed SEC Report.



 
2.7
Private Offering.



Subject to the accuracy of the Purchaser’s representations and warranties set
forth in Article 2 of the Subscription Agreement to which this Appendix is
attached, the issuance of the Shares, as contemplated by this Agreement, is
exempt from the registration requirements of the Securities Act. Prior to the
effectiveness of any registration statement contemplated by the Registration
Rights Agreement, the Company agrees not to take any action that would render
the issuance of such Shares subject to the registration requirements of the
Securities Act. The Company has not offered the Shares by any form of general
solicitation or general advertising, as such terms are used in Rule 502(c) under
the Securities Act.
 


 
2.8
NASDAQ Compliance.



The issuance of the Shares will not contravene Rule 4350(i) of the National
Association of Securities Dealers, Inc. or require a vote of shareholders of the
Company. The Company is in compliance with all material requirements of NASDAQ
in respect of the listing of its Common Stock.
 
-16-

--------------------------------------------------------------------------------



Schedule 2.5


List of liabilities to be described pursuant to Section 2.5(ii) of Appendix A




None
 
-17-

--------------------------------------------------------------------------------